DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	 	Applicant’s cancellation of claims 14-15 with respect to B. Claim Rejections – 35 U.S.C. § 112(a) on pg. 7 are acknowledged. The rejection of the claims has thus been withdrawn.
	Applicant’s arguments in C. Claim Rejections – 35 U.S.C. § 102 on pgs. 7-9 have been fully considered but are not persuasive and/or are moot in view of the updated grounds of rejection necessitated by amendment. It is noted that Grady et al. (US 2017/0132388) further teaches the amended features of claim 11-12, 17, and 19-22, as well as the newly added claims 23-25 as described below. 
Applicant’s arguments in D. Claim Rejections – 35 U.S.C. § 103 on pgs. 9-10 have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 112(a)
Claims 11-12, and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 11 recites “outputting, to a display, the reconstruction and a graphical representation of the selected first vessel or the selected second vessel in the reconstruction.” However, applicant does not provide description of a “graphical representation of the selected first vessel or the selected second vessel in the reconstruction” in the specification. There is also no description of a “graphical representation” of a vessel and instead only graphical representations of “the at least one intravascular hemodynamic parameter value” and “the reconstruction of the diagnostic image data” in paragraph [0059], and “the co-registered reconstruction and the at least one intravascular hemodynamic parameter” in paragraph [0060]. Therefore, applicant’s specification does not have support for a graphical representation of a vessel, a first vessel, or a second vessel, and the amended claim language thus introduces new matter. The disclosure does not provide sufficient detail to allow one of ordinary skill in the art to ascertain what constitutes a graphical representation of a vessel, and how it differs from either the “tracking image” or the “reconstruction”. For the purposes of examination, the claim is interpreted as “outputting, to a display, the reconstruction.”
Claims 12 and 17-25 are rejected by virtue of their dependency on claim 11.  

Claim Objections
Claim 23 is objected to because of the following informalities: The claim recites “wherein the in situ hemodynamic value acquired by the intravascular measurement device from the given location”. Examiner believes this to be a typographical error that should instead read: is acquired by the intravascular measurement device from the given location”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 17, 19, 20, 21, 22, 23, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grady et al. (US 2017/0132388). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference are presented in quotation marks.	
Regarding claim 11, Grady discloses a method for analyzing a vasculature of a patient (“an anatomical modeling system includes a processor configured to receive a patient-specific, three-dimensional anatomical model of at least one cardiovascular vessel” in [0013]) receiving a two-dimensional extravascular tracking image of the vasculature comprising a vessel of interest and an intravascular measurement device arranged within the vessel of interest (“the presently-disclosed systems and methods may receive patient information (e.g., via medical imaging performed on the patient), generate a patient-specific geometry of vessels, blood flow, and/or pathologies based on the patient information in [0024]). It is disclosed that “medical imaging performed on the patient” is “measurement data 108 of physician systems 102 and/or third party noninvasively from a patient using medical measurement devices, such as two- and three-dimensional images…for example, CT scans, MRI procedures, PET scans, SPECT scans, and/or CCTA” ([0032]) which are ‘extravascular’ imaging methods, whose resulting image would necessarily include the position of an intravascular measurement device (i.e. 204) within a vessel. Besides, such ‘extravascular’ imaging methods are typically necessitated for inserting and navigating intravascular devices inside the body. Additionally, imaging of a specific portion of patient vasculature containing vessels necessarily indicates the presence of regions of interest, such as a vessel of interest.  
Grady further teaches receiving a three-dimensional reconstruction of the vasculature comprising a first vessel and a second vessel. First, Grady discloses “a modeling engine 114 which may create…an anatomical model using images and data received” ([0029]) to “generate…a three-dimensional anatomical model” ([0037]). Here, the “three-dimensional anatomical model”, which is based on the extravascular images received, reads on the reconstruction of the vasculature under its broadest reasonable interpretation. Further, “the anatomical model may include a representation of any vascular system, anatomy, or subsystem, including, for example, coronaries, carotids, cerebral vessels, peripheral vessels, renal vessels, visceral vasculature, aorta, inner and outer vessel walls, plaque compositions, the left ventricle myocardium, the entire heart, muscle tissue, and/or organ tissue” ([0046]). The disclosure of plural ‘vessels’ indicates the presence of at least two vessels, which is sufficient to read on a first and second vessel being represented by the “anatomical model”.
Grady further teaches determining whether the first vessel or the second vessel in the reconstruction is the vessel of interest from the extravascular tracking image, comprising: determining a first simulated hemodynamic value for the first vessel and a second simulated hemodynamic value for the second vessel based on a physiological model simulating hemodynamics within the first vessel and the second vessel in the reconstruction. First, a “recommendation engine 118 may receive an anatomical model and associated characteristics from the modeling engine 114, and may generate a list of recommended treatment options based on a plurality of potential treatment options, the received anatomical model, and/or the associated characteristics. The recommended treatment options may correspond to particular characteristics in the anatomical model, which the recommendation engine 118 may categorize as being of interest. For example, the recommendation engine 118 may recognize a lower-than-optimal blood flow rate represented at a given locus in the anatomical model” ([0055]). Stated differently, the recommendation engine identifies loci from the generated anatomical model from the modeling engine 114 based on given parameters, such as the “lower-than-optimal blood flow rate”. The loci present “associated characteristics”, which “may be determined by performing, with the anatomical model, a three-dimensional blood flow simulation, reduced order model blood flow simulation (e.g., a one-dimensional blood flow simulation), a finite elements calculation, a biomechanical simulation, an electrophysiological simulation, estimation of simulated quantities and/or risks using machine learning from a database, etc.” ([0048]). Thus, in the “three-dimensional anatomical model” of at least two vessels, the values of the associated characteristics are expected to be different and therefore indicative of either the first vessel or the second vessel based on non-identical vessel structure and thus differentiable loci. Therefore, the “three-dimensional anatomical model” and “recommendation engine 118” of Grady can identify loci in the at least two vessels included in the model based on simulated associated characteristics at loci in each vessel.
receiving an in situ hemodynamic value acquired by the intravascular measurement device from the vessel of interest in [0040]: “Interventional and/or measurement devices 204 may also be or include one or more computer processors, which may assist in taking and/or recording measurements, and/or transmitting measurements to…processing devices 122, modeling engine 114, interventions engine 116 and/or recommendations engine 118.” Likewise, it is established in paragraph [0013] that the processor of the anatomical modeling system receives the transmitted measurements from the interventional and/or measurement devices 204. The “additional measurements may be taken via invasive or noninvasive methods during an interventional procedure (e.g., via angiogram, pressure wire, optical coherence tomography (OCT), intravascular ultrasound (IVUS), flow meters, intravascular optical imaging, external cameras in the interventional suite or operating room, etc.)” ([0005]), wherein invasive measurements necessarily indicates measurements taken at the original site of the anatomy. This evidence reads on the receipt of the claimed in situ hemodynamic value, under the broadest reasonable interpretation of the term “in situ”.
Grady further teaches selecting the first vessel or the second vessel in the reconstruction to be the vessel of interest from the extravascular tracking image based on a comparison of the in situ hemodynamic value to the first simulated hemodynamic value and the second simulated hemodynamic value. First, it is disclosed that “determining a correspondence between the additional patient-specific data and at least one of the three-dimensional anatomical model or the at least one associated characteristic includes determining a location of the anatomical model to which the additional patient-specific data may apply” ([0010]). This suggests an identification of the location of one of the two or more vessels based on a comparison between the simulated associated characteristics and the additional patient-specific in situ measurement. relating one or more points of additional data to one or more aspects of the model” ([0044]). The “one or more aspects of the model” is interpreted as the associated characteristics at specific loci in the at least two vessels. Thus, Grady teaches identification of a locus based on the comparison of an additional data (i.e., in situ measurement) and the simulated associated characteristic of loci in each of the at least two vessels, wherein the corresponding locus is either in the first of second vessel (of the at least two vessels) in the three-dimensional anatomical model.  
Grady further teaches outputting, to a display, the reconstruction and a graphical representation of the selected first vessel of the selected second vessel in the reconstruction in paragraph [0008]: “In some embodiments, a method of automatically updating a cardiovascular model includes receiving an anatomical model of at least one cardiovascular vessel; receiving at least one characteristic associated with the anatomical model, transmitting a representation of at least one of the anatomical model or the at least one associated characteristic to a display unit.”

With regard to claim 19, Grady further teaches the method according to claim 11, further comprising: generating the physiological model based on a set diagnostic image data of the vasculature in paragraph [0049]: “For example, the modeling engine 114 may receive data from storage devices 120, processing devices 122, physician systems 102, and/or third party systems 104, and may construct a patient-specific anatomical model and determine associated characteristics using that received data. In some embodiments, such data may include, for example, images of a patient's anatomy obtained noninvasively by, for example, a CT or CCTA procedure, an MRI, or any other noninvasive procedure” ([0049]).

Regarding claim 17, Grady further teaches the method according to claim 19, wherein the set of diagnostic image data comprises computed tomography (CT) projection data, and wherein the reconstruction comprises volumetric data reconstructed from the CT projection data. Paragraphs [0030] and [0032] disclose the inclusion of CT machines and scans, respectively, as being included in the physician system 102, which provides CT patient data 112 to the modeling engine 114 ([0049]) for the construction of a three-dimensional model ([0009]). The ‘three-dimensional model’ as described in Grady anticipates the reconstructed volumetric data, under the broadest reasonable interpretation of the term ‘volumetric’.

With regard to claim 21, Grady further teaches the method according to claim 11, further comprising receiving at least one additional information indicative of the vessel of interest (“interventional and/or measurement devices 204 may be added to or removed from the system as needed” in [0040]; “an anatomical modeling system includes a processor configured to …receive additional patient-specific data relating to the anatomical model from a medical procedure” [0013] as set forth for claim 11) and wherein the identifying the first vessel or the second vessel in the reconstruction to be the vessel of interest from the extravascular tracking is further based on the at least one additional information as previously conveyed by paragraphs [0010] and [0044] discussed in claim 11 above.

Regarding claim 22, Grady further teaches the method according to claim 11, further comprising: outputting, to the display, a graphical representation of the in situ hemodynamic value in [0042]: “In some embodiments, various characteristics and measurements may be labeled in text form on the model display 210, such as, for example, one or more blood flow characteristics, the location of one or more lesions or blockages, and/or the location of one or graphical representation may encompass text labels as described here in Grady. Further, blood flow characteristics, such as FFR, may be output as a number, and is thus encompassed by the claimed hemodynamic value. 

With regard to claim 23, Grady further teaches the method according to claim 11, wherein the extravascular tracking image comprises the intravascular measurement device arranged at a given location within the vessel of interest as above for claim 11: “The presently-disclosed systems and methods may receive patient information (e.g., via medical imaging performed on the patient)” ([0024]), wherein the “medical imaging performed on the patient” is “measurement data 108 of physician systems 102 and/or third party provider systems 104…taken invasively and/or noninvasively from a patient using medical measurement devices, such as two- and three-dimensional images…for example, CT scans, MRI procedures, PET scans, SPECT scans, and/or CCTA” ([0032]) which are ‘extravascular’ imaging methods, whose resulting image would necessarily include the position of an intravascular measurement device (i.e. 204) within a vessel. Besides, such ‘extravascular’ imaging methods are typically necessitated for inserting and navigating intravascular devices inside the body. The intravascular device within the vessel is necessarily arranged at a given location within the vessel of interest, since its position defines a location in the vessel, and the measurement data obtained by the intravascular device at its location in a vessel is used to identify the vessel of interest in the reconstruction. 
Grady further teaches wherein the in situ hemodynamic value acquired by the intravascular measurement device from the given location (“additional measurements may be taken via invasive or noninvasive methods during an interventional procedure (e.g., via pressure wire, optical coherence tomography (OCT), intravascular ultrasound (IVUS), flow meters, intravascular optical imaging, external cameras in the interventional suite or operating room, etc.)” as previously conveyed by paragraph [0005] in claim 11 above).
Grady further teaches wherein only one of the first vessel or the second vessel in the reconstruction is the vessel of interest from the tracking image: As previously set forth in claim 11, “the anatomical model may include a representation of any vascular system, anatomy, or subsystem, including, for example, coronaries, carotids, cerebral vessels, peripheral vessels, renal vessels, visceral vasculature, aorta, inner and outer vessel walls, plaque compositions, the left ventricle myocardium, the entire heart, muscle tissue, and/or organ tissue” ([0046]). The disclosure of plural ‘vessels’ in the anatomical model indicates the presence of at least two vessels, which includes the scenario of the reconstruction consisting of only two vessels, wherein one is necessarily a first vessel and the other is a second vessel. 
Grady further teaches wherein determining whether the first vessel or the second vessel in the reconstruction is the vessel of interest from the extravascular tracking image further comprises: identifying a first candidate position and a second candidate position in the reconstruction, wherein the first candidate position is within the first vessel and wherein the second candidate position is within the second vessel in [0055] as previously set forth in the analysis of claim 11. Additionally, Grady suggests the presence of a plurality of loci that have some associated characteristic used for identifying a correspondence with additional data obtained via invasive measurement. Thus, Grady does not preclude the presence of two loci (i.e., candidate positions), one on each vessel in the anatomical model of two vessels. 
Grady further teaches wherein only one of the first candidate position or the second candidate position in the reconstruction is the given location from the extravascular tracking image, since the anatomical model is constructed from the non-invasive imaging data of the position of the invasive device at a location in a vessel. Thus, if each vessel in the construction includes only one locus for an associated characteristic, then the given location is necessarily one of the first or second loci.
Grady further teaches wherein the physiological model simulates the hemodynamics through the first candidate position and the second candidate position, wherein the first simulated hemodynamic value is for the first candidate position and the second simulated hemodynamic value is for the second candidate position (as previously conveyed for claim 11 in paragraph [0048]).
Grady further teaches selecting the first candidate position or the second candidate position in the reconstruction to be the given location from the extravascular tracking image based on the comparison, wherein selecting the first vessel or the second vessel in the reconstruction to be the vessel of interest from the extravascular tracking image comprises: selecting the first vessel if the first candidate position in the reconstruction is selected to be given location from the extravascular tracking image; or selecting second vessel if the second candidate position in the reconstruction is selected to be the given location from the extravascular tracking image as previously conveyed in the analysis for claim 11 in paragraphs [0010] and [0044] above.

Regarding claim 12, Grady via Taylor further teaches the method according to claim 23, further comprising the steps of: co-registering the extravascular tracking image to the reconstruction, wherein, the identifying the first candidate position or the second candidate position comprises identifying the first candidate position or the second candidate position based on the co-registration of the extravascular tracking image to the reconstruction. Taylor teaches in model may be registered to the same orientation as the angiography display, allowing…overlapping results of a live angiographic view of the coronary arteries with simulated blood flow solutions.” Angiography is encompassed by extravascular tracking image. Therefore, Taylor, by its incorporation into Grady, teaches the identification of first of second loci obtained based on the co-registration of the angiogram (i.e., extravascular tracking image) and the three-dimensional model (i.e. the reconstruction based on the extravascular image).

With regard to claim 20, Grady further teaches the method according to claim 23, wherein the identifying the first candidate position or the second candidate position in the reconstruction to be the given location from the extravascular tracking image comprises: determining, based on the comparison, that one of the first simulated hemodynamic value or the second simulated hemodynamic value more closely matches the in situ hemodynamic parameter value than the other of the first simulated hemodynamic value or the second simulated hemodynamic value. Grady references “U.S. Pat. No. 8,315,812, which is incorporated herein by reference in its entirety” at least in [0004]. Subsequently, Taylor discloses that a “method for verifying the results of the computational analysis may include measuring any of the variables included in the results, e.g., blood pressure, velocity, flow, cFFR, etc., from the patient…(e.g., invasively) and then compared to the results determined by the computational analysis. For example, FFR may be determined, e.g., using a pressure wire inserted into the patient…, at one or more points within the patient's anatomy represented by the solid model 320 and the mesh 380. The measured FFR at a location may be compared with the cFFR at the same location, and the comparison may be performed at multiple locations” (Taylor, Col. 30, lines 9-19). It 

With regard to claim 24, Grady further teaches the method according to claim 23, wherein the identifying the first candidate position and the second candidate position in the reconstruction is based on the extravascular tracking image and the reconstruction of the vasculature. Since the three-dimensional anatomical model is based on the non-invasive images of vessels and the invasive measurement device 204, the identification is necessarily dependent from the non-invasive image and the three-dimensional anatomical model as conveyed by the analysis of claims 11 and 23 above.

Regarding claim 25, Grady further teaches the method according to claim 24, wherein the identifying the first candidate position and the second candidate position in the reconstruction is based on at least one of a respective geometry or a respective location of the first candidate position and the second candidate position in [0024]: “The presently-disclosed systems and methods may receive patient information (e.g., via medical imaging performed on the patient), generate a patient-specific geometry of vessels, blood flow, and/or pathologies based on the patient information.” In other words, the “patient-specific geometry” derived from extravascular images represent a factor of the three-dimensional model generated by the “modeling engine 114” (as described in the preceding paragraph). The images necessarily include geometry and location information of the vessel of interest. Further, this evidence suggests that the “patient-associated characteristics”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grady as applied to parent claim 11, and further in view of Anderson et al. (US 2016/0157807).
Grady teaches the method according to claim 11, but does not explicitly disclose wherein the in situ hemodynamic value is acquired using the intravascular measurement device during a pullback recording. Grady only discloses interventional and measurement devices such as pressure wires and IVUS devices ([0040]) that are used in the field of cardiovascular imaging for pullback recording. 
However, Anderson is relied upon to instead to teach the pullback recording, since it shares a technical field of invention with the instant application by disclosing devices, systems, and methods for obtaining image data of a vessel, physiological measurements for the vessel, and co-registers the physiological measurement with the image data to identify a region of interest. Specifically, Anderson teaches in paragraph [0038] that “at least one of the instruments 130 and 132 is configured to monitor pressure within the vessel 100 while being moved through the a pullback device, such as the Trak Back® II Device available from Volcano Corporation).” Additionally, the screen of Fig. 6 includes a slider that “allows the user to move along the length of the vessel and/or the corresponding pullback data” ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intravascular interventional/measurement devices 204 of Grady with the pullback instruments 130 or 132 of Anderson since pullback measurements are a widely used technique in the field of intravascular diagnostics. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmitt et al. (US 2017/0245824 A1) teaches an apparatus and computer program for processing cardiac data from non-invasive imaging for evaluating and assessing arterial stenosis in a living being.
Itu et al. (US 2019/0029519-A1) teaches a method for evaluating coronary artery disease from a model that integrates non-invasive and invasive medical imaging techniques. 
Tanaka et al.  (doi.org/10.1007/s10439-015-1436-y) discloses a study comparing FFR derived from non-invasive imaging (coronary computed tomography angiography) and invasive guidewire pullback angiography using a three-dimensional CT model and coronary flow dynamics data.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            	
/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793